 IntheMatter ofGEORGEH.CLARK AND MILDRED H.CLARK, CO-PARTNERS, DOING BUSINESS AS CLARKPHONOGRAPH RECORDCo.andUNITED ELECTRICAL, RADIO AND MACHINEWORKERSOF AMERICA,C. I. O.Case No. 2-C-6,309.-Decided June 30, 194.8Mr. George Twritz,for the Board.Mr. Joseph J. Corn,of Newark, N. J., for the Respondents.Rothbard, Harris d Oxfeld,byMr. Samuel Rosenthal,of Newark,N. J., for the Union.Mr. Joseph A. Rotonda,of Newark, N. J., for the Association.DECISIONANDORDER'On June 19, 1947, Trial Examiner Frederic B. Parkes, 2nd, issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices, in violation of Section 8 (1) and (2) of the Act,2 andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Re-spondents did not violate Section 8 (3) and (4) of the Act by dis-charging John Harris.Thereafter, the Respondents filed exceptionsto the Intermediate Report and a supporting brief. The Respondentshave requested oral argument.Because the record and the brief, inour opinion, adequately present the issues and the positions of theparties, the request for oral argument is hereby denied.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-manpanel consisting of the undersigned Board Members.*1The power of the Board to issue a Decision and Order in a case such as this,where thecharging union has not complied with the filing requirements specified in Section 9 (f), (g),and (h) of the National Labor Relations Act, as amended,was decided by the Board inMatter of Marshall and Bruce Company,75 N. L. R. B. 90.,2The provisions of Section 8 (1) and(2) of the National Labor Relations Act, which theTrial Examiner herein found were violated,are continued in Section 8 (a) (1) and 8 (a) (2)of theAct, as amendedby theLabor Management RelationsAct, 1947.*Houston, Murdock,and Gray.78 N. L.R. B., No. &34 CLARKPHONOGRAPH RECORD CO.35The Board has reviewed the rulings of the Trial Examiner at thehearing andfinds that no prejudicial error was committed. The rul-ings are hereby affirmed. The Board has considered the IntermediateReport, theexceptions and brief, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the modifications and additions noted below,1.The Respondents, in their brief, contend in effect that the forceof certain of the 1947 amendments to the Act is such as to make im-possible a valid finding that they violated the statute.However, theseamendments are prospective in their effect and in no way impair thepower of the Board to adjudicate cases arising prior to their enactment,and to make findings in accordance with the provisions of the Actwhich were in effect at the time of the occurrences considered.3Norhave the amendments changed the legal effect of the acts of the Re-spondents as found in this proceeding.The requirement of Section10 (b) of the amended Act that complaints shallnot issuebased uponunfair laborpractices occurring more than 6 months prior to filing ofa charge with the Board, has no application to this proceeding; thecomplaint herein issued long before the effective date of the amend-ment.Respondents' contention that the Board may not utilize evidente antedating a date 6 months before filing of the charge andnotification thereof has no merit.2.The Trial Examiner found, and we agree, that the Respondentsdominated and interfered with the formation of, and contributedfinancial and other support to, Clark Employees Association by theirsupervisors taking an active part in organizing the Association, one ofthem serving as an incorporator and officer; by the Respondents'attorney drafting the certificate of incorporation for the Associationand paying the incorporation fees; by their bookkeeper's use of theRespondents' petty cash fund for the payment of bills for Associationsupplies and materials; by speedy recognition of it as the exclusivebargaining representative, in contrast with the requirement that theUnion prove its claim to majority representation ; by granting a payraise and a bonus under circumstances which indicated to the em-ployees that these benefits were obtained through the efforts of theAssociation; by granting authority to the Association to administerthe bonus plan; and by permitting the Association to solicit membersduring working hours, to post notices on the Respondents' bulletinboards, and to use the Respondents' supplies, telephone, and transpor-tation facilities.3Matter ofMarshall tC Br are Co , sups a,footnote 1. NL R B v hafaonatGarment Co166 F.(2d) 233(C C A. 8,1948);N. L. R. B. v. lfylan-SpartaCo.,166 F.(2d) 485 (C. C A.6, 1948)4Matter of Broggs Manufacturing Company,75 N L R B 569 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder all the circumstances, more fully set forth in the IntermediateReport, we find that the Respondents have dominated and interferedwith the formation and administration of the Association, and con-tributed financial and other support to it, within the meaning of Sec-tion 8 (2) of the Act. In view of our finding that the Respondentshave dominated the Association, in addition to interfering with itsformation and administration and contributing financial and othersupport to it, in violation of Section 8 (2) of the Act, we shall, inaccordance with our policy as announcedin Matter of Carpenter SteelCompany,5order the Respondents to disestablish the Association.Nothing herein shall be taken, however, to require the Respondents tovary those wages, hours, and other substantive features of their rela-tions with their employees which they have established in performanceof any agreement with the Association, as extended, renewed, modified,supplemented, or superseded.3.The Trial Examiner found that Respondent George Clark hadthreatened to close the plant when the Union claimed majority rep-resentation and requested recognition.This finding was based uponthe testimony of employee Harris, set out in some detail in the at-tached Intermediate Report.Clark corroborated Harris as to mostof the details of the meeting, but specifically denied the threat at-tributed to him.The Respondents have excepted to these credibilityfindings of the Trial Examiner.We adopt the findings of the TrialExaminer, which are supported by the record, and accordingly findthat the Respondents have interfered with, restrained, and coercedtheir employees in the exercise of their right to self-org:niizatiou.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, George H. Clarkand Mildred H. Clark, co-partners, doing business as Clark Phono-graph Record Co., Harrison, New Jersey, and their agents, successors,and assigns, shall :'1.Cease and desist from :(a)Dominating or interfering with the administration of, or con-tributing financial or other support to, Clark Employees Association,and dominating or interfering with the formation or administrationof, or contributing financial or other support to, any successor theretoor any other labor organization of their employees;(b)Recognizing Clark Employees Association, or any successorthereto, as the representative of any of their employees for the pur-576 N L R B 670 CLARK PHONOGRAPH RECORD CO.37pose of dealing with the Respondents concerning grievances, labordisputes,wages, rates of pay, hours of employment,or other conditionsof employment;(c)Performingor givingeffect to the contract of May 10, 1946,with Clark Employees Association,or to any amendment,extension,or renewal thereof, or to any other contract,agreement,or understand-ing entered into with said organization relating to grievances, labordisputes,wages, rates of pay,hours of eniploynient,or other conditionsof employment;'d) In any other manner interfering with, restraining,or coercingtheir employees in the exercise of the right to self-organization,to formlabor organizations,to join or assist United Electrical, Radio and Ma-chine Workers of America, C.I.0., or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection,as guaranteed in Section 7of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act.(a)Withdraw all recognition from Clark Employees Associationand completely disestablish that organization as the representative ofany of the Respondents'employees for the purpose of dealing withthe Respondents concerning grievances,labor disputes,rates of pay,wages,hours of employment,or other conditions of employment;(b)Post at their plants at Newark and Harrison,New Jersey,copiesof the notice attached hereto, marked"Appendix A." 6 Copies of saidnotice,to be furnished by the Regional Director for the Second Region,shall, after being duly signed by the Respondents'representative, beposted by the Respondents immediately upon receipt thereof, andmaintained by them for sixty(60) consecutive days thereafter, inconspicuous places,including all places where notices to employees arecustomarilyposted.Reasonable steps shall be taken by the Respond-ents to insurethatsaid notices are not altered,defaced, or coveredby any other material ;(c)Notify the Regional Director for the Second Region in writingwithin ten(10) days from the receipt of this Order what steps theRespondents have taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint,as amended,be, andit hereby is,dismissed insofar as it alleges that the Respondents havediscriminated with regard to the hire and tenure of employment ofJohnHarris.In the event this Order is enforced by decree of a Circuit Court of Algie,ils rideshall be inserted in the Notice,before the words "A DECISION AND ORDER' the words"A DECREE OF THE UNITED STATES CIRCUIT COURT OF APPEALS ENFORCING "798767-48-vol 78--4 38DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE HEREBY DISESTABLISH CLARK E3IPLOYI:Es ASSOCIATION as therepresentative of any of our employees for the purpose of dealingwith us concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment,and we will not recognize it or any successor thereto for any of.the above purposes.WE WILL NOT dominate or interfere with the administration of,or contribute financial or other support to, CLARKEMPLOYEESAs-SOCIATION,or dominate or interfere with the formation or ad-ministration of, or contribute financial or other support to, anysuccessor thereto or any other labor organization of our employees.WE WILL NOT perform or give effect to the contract of May 10,1946, with CLARK EMPLOYEES ASSOCIATION, or to any amendment,,extension, or renewal thereof, or to any other contract, agreement,or understanding with CLARK EMPLOYEES ASSOCIATION relating togrievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment.WE WILL NOT in any manner interfere with, restrain, or coerce,our employees in the exercise of their right to self-organization, toform labor organizations, to join or assist UNITED ELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICA, C. 1. O., or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection.All our employees are free to become orremain mem-bers of this union, or any other labor organization.GEORGEH.CLARK andMILDREDH.CLARK,doing business as CLARK PHONOGRAPH RECORD Co.Employer.Dated-------------------- By----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material. CLARK PHONOGRAPH RECORDCO.39INTERMEDIATE REPORTMr. George Turitz,for the Board.Mr. Joseph J. Corn,of Newark, N. J., for the respondents.Rothbard,Harris &Oxfeld, by Mr. Samuel Rosenthal,of Newark, N. J., forthe UE.of Newark, N. J., for the Association.STATEMENT OF THE CASEUpon an amended charge duly filed by United Electrical, Radio and MachineWorkers of America, C I. 0., herein called the UE, the National Labor RelationsBoard, herein called the Board, by the Regional Director for the Second Region(New YorkCity),issued its complaint dated January 14, 1947, against George H.Clark and Mildred H. Clark, co-partners, doing business as Clark PhonographRecord Co., Harrison, New Jersey, herein called the respondents, alleging thatthe respondents had engaged in and were engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (2) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint, accompanied by notice of hearing, were dulyserved upon the respondents, the UE, and Clark Employees Association, hereincalled the Association.With respect to the unfair labor practices, the complaint as amended' alleged,in substance, that the respondents : (1) on or about March 2, 1946, initiated,formed, sponsored, and promoted the Association and from that date until theissuance of the complaint assisted, dominated, contributed to the support of,and interfered with the administration of, the Association ; (2) from on or aboutMarch 2, 1946, to the date of the issuance of the complaint, expressed disapprovalof the UE ; urged, persuaded, and warned their employees to refrain from assist-ing, becoming members of, or remaining members of the UE; urged, persuaded,and warned their employees to assist, become members of, or remain membersof the Association ; threatened their employees with discharge or other reprisalsif they joined or assisted the UE or refused to join or assist the Association ; andon or about March 2 and April 22, 1946, for the purpose of discouraging member-ship in or assistance to the UE, and encouraging membership in or assistance tothe Association, offered, promised, and granted a wage increase and paid holidaysto their employees; (3) on or about May 10, 1946, entered into a collectivebargaining agreement with the Association; and (4) on or about January 27,1947, discharged John Harris and thereafter refused to reinstate him because hejoined and assisted the UE and engaged in other concerted activities for thepurposes of collective bargaining and other mutual aid and protection, becausehe refused to assist the Association, and because he gave testimony under theAct.The complaint, as amended, alleged that, by the foregoing conduct, therespondents engaged in violations of Section 8 (1), (2), (3), and (4) of the Act.On January 23, 1947, the respondents and the Association each filed an answerdenying that the respondents had committed any of the unfair labor practicesalleged.The respondents amended their answer at the hearing so as to deny1 On February 17, 1947, the counsel for the Board served upon the parties an amendedcharge and a "Notice of Motion to Amend Complaint" so that the complaint might allegethat on or about January 27, 1947, the respondents discriminatorily discharged John Harrisin violation of Section 8 (3) and (4) of the ActAt the outset of the hearing, the motionmade by counselfor the Board that the complaint be amended in this fashion was granted 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe commission of the further unfair labor practices alleged in the complaintas amended.Pursuant to notice,a hearing was held atNew York Cityon February 25 and26 and March 4, 1947,before Frederic B Parkes, 2nd,the undersigned TrialExaminer,duly designated by the Chief Trial Examiner.At the outset of thehearing, counsel for the respondents moved that the complaint be dismissed be-cause the charge on which it was based did not contain a clear and concise state-ment of facts constituting the alleged unfair labor practices affecting commerce.The motion was denied.Counsel for the respondents then moved for a bill ofparticulars.The undersigned granted in part and denied in part the motionfor a bill of particulars but, in iegard to this ruling as well as to the overrulingof the respondents'objections to the amendment of the complaint,informedcounsel for the respondents that should he be surprised by the evidence adducedby the Board in the presentation of its case,a motion for continuance of thehearing would be entertained by the Trial Examiner in order to give all partiesample opportunity to prepare their casesOn February 26, 1947, the respondents'motion that the hearing be continueduntilMarch4,1947, was granted.TheBoard, the respondents,the UE, and the Association were represented by counsel.Full opportunity to be heard,to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the close of the hearing,the undersigned granted a motion by counsel forthe Board to conform the pleadings to the proof as to dates and minor variances.At, the same time,counsel for the respondents moved that the complaint be dis-missed on the groundthat the evidenceadduced by the Board failed to sustainthe allegations of the complaint.The undersignedreservedruling onthe motionIt is hereby denied to the extent consistent with the findings hereinafter madeUpon theconclusion of thehearing,the undersigned advised the parties that theymight argue orally before, and file briefs or proposed findings of fact and con-clusions of law, or both,with the Trial Examiner.The Board and the UE par-tieipated in oral argument,and the respondents later filed a brief.Pursuant to the stipulation of the parties that the record be reopened, theundersignedissued onApril 1, 1947, an order receivinginto evidence as Board'sExhibit No21, anaffidavit by George H. Clark.Upon the entire record,and from his observation of the witnesses,the under-signed makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENISGeorge H Clark and Mildred H. Clark, since prior to November 1, 1945. havebeen co-partners doing business under the trade name and style of Clark Phono-graph Record CoThe respondents maintain their principal office and place ofbusiness at Harrison, New Jersey, and operate a factory at Newark, New Jersey,where they are engaged in the manufacture, sale, and distribution of phonographrecords and related products. In the course and conduct of their business opera-tions during the year 1947, the respondents purchased shellac, fillers, and othermaterials valued in excess of $100,000, of which approximately 90 percent wastransported to their Newark plant in interstate commerce from States of theUnited States other than New Jersey.During the same period, the respondentsmanufactured at their Newark plant products valued in excess of $250,000, ofwhich approximately 75 percent was transported from their Newark plant ininterstate commerce to States of the United States other than New .leisey. CLARK PHONOGRAPH RECORD CO.41The respondents concede that for the purpose of this proceeding they are subjectto the Board's jurisdiction.II.THE ORGANIZATIONSINVOLVEDUnited Electrical, Radio and Machine Workers of America is a labor organi-zation affiliated with the Congress of Industrial Organizations, admitting to mem-bership employees of the respondents.Clark Employees Association is a labor organization admitting to membershipemployees of the respondents.III. THE UNFAIR LABOR PRACTICESA. Domination and interference with the formation and administration of theAssociation; interfercnce, restraint, and coercion1.Supervisory employees of the Newark plantInasmuch as it is essential to an understanding and resolution of the issuesof the case to determine at the outset which employees of the respondents weremanagement representatives at the times material herein, the evidence in respectto the supervisory issue will be first considered.The Board contended that therespondents were liable for the activities of the following employees : GeorgeClark,CharlesMaurer, David Knox, Theodore Lamoreaux, Thomas Reilly,Rocco Meola, William Greubel, Frank Yeulling, and Charles O'Brien. The re-spondents insist that only George Clark, one of the respondents, and his brother,Albert Clark, possess supervisory authority and that only they have power tohire and discharge employees.Albert Clark, is, in effect, the superintendent ofallmanufacturing operations of the Newark plant which employs about 50employees.George Clark spends most of his time at the Harrison plant, whichhouses the main office of the respondents and where the matrix plates forpressing records are made, but he visits the Newark plant 2 or 3 times a week.Maurer was described by various witnesses as a foreman and as Albert Clark'sassistant. In the absence of Albert Clark, Maurer assumes Clark's duties in super-vising the entire Newark plant.At such times, Maurer has authority to hireand discharge employees.Normally, he sets up machines, distributes work, testsrecords, and instructs the pressroom employees, who number between 24 and30.In general, his customary duties are comparable to those of Knox, discussedbelow.Maurer, Knox, and Albert Clark were described by the respondents asforemen on a list of employees submitted to the Board in connection with arepresentation proceeding, hereinafter discussedThe undersigned concludesand finds that Maurer at all times material herein was a supervisor of the pressroom.Knox testified that he was "supervisor of the mixing department," where hehas been employed for 27 years. In this department, shellac, fillers, and othermaterials are mixed to form the basic stock for the records themselves.Knoxweighs the various mixtures but does none of the mixing, confining his activitiesin this regard to supervising the employees, who in March 1946 were 8 in number.He receives 20 cents an hour more than the highest paid of his subordinates!Knox' credible testimony reveals that when a vacancy arises in his departmenthe informs Albert Clark and is generally told to hire someone whom he believes2All employees of the Newark plant, including Albert Clark, are paid on an hourly basis ;all but Albert Clark suffer a deduction in pay when absent from work. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDefficient'Knox also possesses authority effectively to recommend discharge ofhis subordinates.As noted above,the respondent in a related Board proceedingdescribed Knox as a foreman.The undersigned concludes and finds that Knoxat all times material herein was a supervisory employee.Lamoreaux was described by various witnesses as the foreman of the 7 or 8employees working on the night shift in the mixing department,which was dis-continued about March 4, 1947.` Thereafter, he was transferredto theday shiftas Knox'assistantin the mixingdepartment.Harris'credible testimony estab-lishes that Lamoreaux had authority to hire and discharge employees whenhe was in charge of the nightshiftTheundersigned finds that until the dis-continuance of the night shift in March 1946,Lamoreaux was a supervisoryemployee and that during that time his activitieswere attributable to therespondentsThomas Reilly,according to thecredible testimonyof Knoxand O'Brien. isin chargeof the inspectors and the employeesof theshipping departmentKnoxtestifiedand the undersigned finds thatReilly's duties are comparable to thoseof Knox andthat Reilly interviewsapplicantsfor jobsunder his jurisdiction,explains the work to them,and hires them.The undersignedfends that Reillyis a supervisoryemployee for whose activitiesthe respondents are responsible.Until the night shift was laid off about March 4, 1946,Rocco Meola was incharge of the 11 or 12 employees working nights in the press department.Meolatestified that when he wasso employed,he was set-up man forthe presr,roomemployees,that herepaired leaks in the presses, that he reportedto Albert Clackinefficient work performance on the part of employees,and that as it result ofhis reports,three employees were transferred from the night to the day shift.Upon the discontinuance of the night shift in March 1946, Meola worked on theday shift in the press department, sometimes assisting in the shipping and mixingdepartments.He resumed his former duties in June 1946 when the plant agaiiustarted operation of a night shift, but within 2 weeks'time transferred back tothe day shift.The undersigned finds that while Meola was employed on thenight shift,he was a supervisory employee and that the respondents wereresponsible foi his activities during that timeWilliam Greubel assumed Meola's duties in charge of the night shift in thepress department in June 1946 when Meola transferred to the day shift.Theundersigned finds that from the time Greubel assumed such supervisory dutiesthe respondents were responsible for his activities.Prior to that time, so faras the record shows, Greubel was a non-supervisory employee and his activitieswere not attributable to the respondents.Frank Yuelling sets up machines in the press department on the day shift,repairs presses, tests records,and, in general,assists Supervisor Maurer.Al-though Yuelling reports to Albert Clark inefficiency on the part of employees, itdoes not appear that such reportsper seinaugurate changes in the status ofemployees.The undersigned concludes and finds thatYuellingisnot a super-visory employee and that the respondents are not responsible for his activities.Charles O'Brien has been employed by the respondents at various intervals for20 years.At the time of the hearing he worked in the pressing department.8George Clark's testimony that Knoxdid not have authority to hue employees withoutfirst obtainingAlbert Clark's approval of the applicant is not creditedKnox was one ofas a reliableand truthful witnessFor reasonshereinaftermentioned the undersigned doesnot credit George Clarks testimony when controvertedby that ofa credible witness.4The finding that the night shift wasdiscontinuedabout March 4, 1946,rests upon thecredibletestimonyof Harris and Knox CLARK PHONOGRAPH RECORD CO.43The record is barren of any evidence indicating that he occupies a supervisorystatus, or that his activities are attributable to the respondents.2.Sequenceof eventsIn December 1945 or January 1946, District 50, United Mine Workers of Amer-ica, commenced organizational activities among the respondents' employees. Inlate January or early February 1946, the UE launched a campaign to enlist themembership of the respondents' employees and between February 8 and 15, 1946,distributed its first pamphlets and held meetings of the employees.About the same time in early February, a group, described by Supervisor Knoxas "the older fellows who had been together for many years," and includingSupervisors Knox, Lamereaux, Meola, and Reilly and employees O'Brien, Yuelling,and Greubel, began to talk among themselves and with other employees aboutforming a shop organization.In mid-February 1946, Supervisor Meola and employee O'Brien each circulatedamong the employees, at times during working hours, a petition indicating thatthe signers thereto desired to form an unaffiliated shop organization .5While the petitions were being circulated, Supervisor Knox addressed hissubordinates, most of whom he had hired originally, as follows, according to hiscredible testimony :A. Yes, I asked them how they felt about [the proposed unaffiliated shoporganization.]I said it's the individual's prerogative to go anyway theywant to go. I said it is not compulsory. I says, "How do you feel aboutit?"They said, "Well, a private organization is all right."They asked meabout the dues. I said that we haven't decided on any dues or anything. Isaid, "If you have a private organization, you don't have the affiliation onthe outside."Q.Well, you let them know that you thought that a private organizationwas good, in your opinion?A. That's my opinion.Q. You let them know that?A Yes, I made myself clear on that particular point and I told them thatitwas up to each and every one, that it was their own prerogative to dowhatever they felt like doing, you see.They then signed the petition to bea part of the organization.Q.When you told the men in your department that an association wasbeing formed, did you tell them that that was being formed in order to opposethe CIO?A. I told them-well, I will answer that bluntly. I would say yes, to befrank with you, yes, I did, because I wanted to keep the organization toitself.6O'Brien testified that he and Yuelling circulated the two petitionsThe undersigneddoes not credit this portion of O'Brien's testimonyMeola testified that he circulated oneof the petitions and although Yuelling was a witness, he was not questioned with regard tocirculation of the petition and no other witness referred to such activities on the part ofYuellingO'Brien admitted that some signatures to the petition were obtained in the plantbut denied on cross-examination that Association memberships were ever obtained duringworking hours of that the Association was ever discussed during working hours.From theundersigned's observation of the witnesses, lie credits the testimony of Knox and Harristhat Association business was conducted and memberships were obtained during workinghours and does not credit O'Brien's denials 44DECISIONS OF NATIONALLABOR RELATIONS BOARDAbout February 27 or 28, 1946, Supervisor Maurer came to the pressroom,apparently during working hours, and told employee Harris and the other press-men that the respondents were granting a 5 cent-an-hour wage increase toall employeesFive or ten minutes later, employee Yuelling came to Harris'machine and stated, according to the credible and undenied testimony of Harris,that "they was getting a company union, and they wanted to know 'if we wouldjoin a company union, if we wanted a company union, and we would get a halfcent bonus on the records and we would not have to pay any union dues ; that therewouldn't be no strikes like there was in the other union " After speaking withHarris, Yuelling went to each of the other pressmen in turn and conversed.On February 28, 1946, the UE sent the following letter to the respondents:Please be advised that a majority of the employees of your company havedesignated the United Electrical, Radio and Machine Workers of America,CIO, to represent them for the purpose of collective bargaining.We therefore request that you do not enter into any contractual relation-ship with any other labor organization until the National Labor RelationsBoard has determined the collective bargaining representatives.On about the same date, William Santora, international field organizer of theUE, spoke with George Clark by telephone in regard to the UE's claim of majorityrepresentation of the respondents' employees and Clark referred him to therespondents' attorney, Joseph J. Corn.On the same day or shortly thereafter,Santora conferred with Corn and again stated that the UE represented a majorityof the respondents' employees. Santora bad a number of membership cards withhim but refused to make them available for the respondents' inspection or com-parison against the pay rolls.Both agreed that appropriate Board proceedingsshould be instituted to determine the UE's majority status.On March 2, 1946, employees Hardy Baskerville, Bessie Patterson, CharlesHalley, and John Harris, who had been appointed as a committee at a meetingof the UE, conferred with Respondent George Clark and told him that "the peoplewanted the CIO union." Clark stated that "he would not recognize a union, noother union, coming in his place until lie knew that the majority of his employeeswas for the union." Harris informed him that the UE had enlisted the member-ship of a majority of the respondents' employees.Halley and Clark had a heateddiscussion about the matter and when Halley said that the UE would "let theGovernment decide . . . what to do about this," Clark stated that "he hadworked for 35 or 40 years hard and he didn't feel like letting no union coming inand bossing him around.He would close down the plant and see what theGovernment could do about that." 66 The findings in this paragraph are based upon the testimony of Harris. In regard tothis conversation, George Clark testified as follows :Charley Halley was running a press and he called me overI thought he was havingtrouble or somethingIwent over to see what was the matterAs I walked over byhis press, three other people Caine right over, tooBefore I could ask Halley what hewanted, he says, "The CIO has the majority in here and I'm telling you what we want "I says, "Wait a minute, Halley.What proof have you that the CIO has a majorityhere"I can't talk to you.You're just four people" I says, "How am I supposedto know that you represent the majority of the employees in this factory? I can'ttalk to you people until I'm sure of it "Halley says, "Well, ne are the committee and I'm telling jou what we're going toget."That's all I remember of the conversationClark specifically denied that he stated that he had worked hard for 35 or 40 years anddid not feel like letting a union manage his business or that he would close down the plant.He admitted, however, that during the discussion he lost his temper "a little."Although CLARK PHONOGRAPHRECORD CO.45,Early in March,the proponents of the movement for a shop organization deter-mined to hold a meeting of the employees.Notice of such a meeting was pre-pared by employee O'Brien with supplies and equipment of the respondents andwas posted at the time-clock on the respondents'property.The meeting washeld on March 4, 1946, and was attended by approximately 26 employees of theNewark plant.'As a result of the meeting,the nascent organization took concreteform. It was agreed to incorporate under the name of Clark Employees Associa-tion.A by-law committee of employees Meola,' Greubel,and O'Brien was ap-pointed.The same committee was also authorized to obtain membership cards-Dues were set at one dollar per month.The following officers were elected:president,employee O'Brien; vice-president,Supervisor Knox; treasurer andfinancial secretary,employee Meola ; recording secretary,employee Greubel ;sergeant at arms, employee Lamoreaux; °guide, employee Yuelling.Shortly after this meeting,Harris signed during working hours one of theAssociation's petitions at the request of Meola.Early in March with the approval of the leaders of the Association, Meolaretained Joseph J. Corn, who was the attorney for the respondents,to act ascounsel for the Association in the incorporation proceedings.10On March 5, acertification of incorporation prepared by Corn wassigned byO'Brien, Knox,Greubel, Meola,Lanoreaux,Yuelling,Reilly,and WalterIseman,the first six.being named therein as trustees of the Association.On the same day or shortlythereafter,Corn filed the certificate with the appropriate officer of the State of-New Jersey and paid a$2.00 incorporation fee.He subsequently submitted a billto the Association in the amount of $15.00 for his services and for the amountadvanced by him for the incorporation feeAbout March 10, 1946, O'Brien, president of the Association,informed George-Clark that the Association represented a majorityof therespondents' employeesand requested recognition.The Association presented no proof of its majoritystatus and none was demanded by the respondents.Clark simply replied, "It is-all right with me, Charley,as long as you have the majority of the people. I'llthink it over and you submit something to ;lie and I'll talk to you about it."Harris appeared not to have had the educational advantages of other witnesses, he never.theless impressed the undersignedas a sincerewitness, who testified candidly to the best ofhis abilityThus, he frankly made damaging but truthful admissions as to his employ-ment history, e g , in regard to an earlier discharge and his attendance recordClark, onthe other hand, admittedly erred in his testimony in one vital respect.At the hearing, hespecifically denied that either he or his wife had ever owned any stock in the Manor Record'Company when it was a corporation(This issue was raised in respect to the circumstancesofHarris' original employment by the respondents )Yet, when a counsel for the Boardsubsequent to the close of the hearing discovered evidence to the contrary, Clark ad-mitted in an affidavit introduced into evidence upon stipulation of the parties that lie andhiswife had each held 25 percent of the capital stock of Manor Record Company at thetime it was incorporatedIn weighing the testimony, the undersigned has considered thefact that none of the other UE committee members were called as witnesses, however, theiremployment with the respondents was terminated in March 1946In view of the admittederror in George Clark's testimony, as well as the undersigned's impression of the witnesses,the undersigneddoes not credit Clark's denialsof Harris'testimony but finds that he madethe remarksattributed to him by Harris.4No employees of the Harrison plant were presentsAbout March 4, 1946, the night shift was discontinued and Meola ceased his super-visory duties.°About March 4, 1946, Lamoreaux also terminated his supervisory status with thediscontinuance of the night shift.10Corn has been the respondents' attorney since 1943 on an annual retainer basis.Therecord indicates that the employees knew that he was the respondents' attorney.Theundersigned finds that Corn was a management representative and that his activities areattributable to the respondents. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDHolidays, a wage increase, and instigation of a bonus system were briefly dis-cussed during the conversation"On March 11, 1946, the UE filed with the Board a petition for investigation andcertification of representativesThe respondents were notified of such petition,by letter dated March 13, 1946, from the Board's regional office.The second meeting of the Association was held on Uarch 12, 1.946.Minutesof this meeting state that the Association desired six paid holidays per year "with-the understanding that each employee must work the working day before andafter of said Holidays, otherwise they will not be paid for the said Holidays."`Supervisor Reilly was appointed temporary shop steward for the Newark plant.and Walter Iseman was appointed to the same position fui the Harrison plant.By-laws were read and adopted.In March 1946, the respondents granted all employees a general wage increaseof 5 cents an hour."On March 26, 1946, a conference in regard to the pending 9 (c) petition filed bythe UE was held in the Board's regional office and was attended by representa-tives of the UE, the respondents, the American Federation of Labor, the Interna-tional Association of Machinists, and the United Construction Workers, UnitedMine Workers of America. Dispute arose among the various union representa-tives as to their majority status and Corn stated, according to his credibletestimony, that he understood that the employees had formed an independentassociation and that the attitude of the respondents was that "We just don't'know who, if anybody, represents a majority."During the latter part of April 1946, around April 19 or 20, O'Brien, Meola,and Yuelling went to the Harrison plant to confer with George ClarkTheyagain informed him that the Association represented a majority of the respond-ents' employees.They presented no proof of such assertion, and Clark demandednone.According to his testimony as to the action taken by the respondents inresponse to the Association's claim of majority representation, Clark stated"The only thing I could have said to them about their majority is that if they hadthe majority, why, I was perfectly willing to recognize them." The Associationrepresentatives urged the respondents to grant all employees six paid holidaysand to institute a bonus system whereby employees would be paid a half centfor each record soldApparently no agreement on these matters was reached.at this meeting, but Clark consented to consider the Association's requests.On April 22, 1946, the following notice was posted in the Newark plant overthe signature of O'Brien:SUBJECT-PAID HOLIDAYSTo ALL EMPLOYEES OF CLARK PHONO. RECORD CO.ALL MEMBERS OF CLARK EMPLOYEE'S ASSOCIATIONPlease take notice that Mr. George H. Clark has informed the associa-tion that he has granted the association's request to be paid for six holidaysper year.The holidays are :NEW YEARS DAYMEMORIAL DAYJULY FOURTHLABOR DAY"The quotation in this paiagraph is fiom George Clark's testimony,which is in accordas to all details of the meeting with that of O'Brien and Knox.32This finding is based upon the testimony of George Clark. CLARK PHONOGRAPH RECORD CO.47'T'HANKSGIVING DAYCHRISTMAS DAYIn order to be eligible for above paid holidays the employee must work theworking day before and the working after any of said holidays.No appealson this rule.[Italics in original ]On the same day, another notice was posted, as set forth in full below :BONUS NOTICETo ALL EMPLOYEES OF CLARK PHONOGRAPHRECORD CO.MEMBERSOF CLARK EMPLOYEE'S ASSOCIATION, INC.Please take notice that with the bonus period starting May 1, 1946 thebonus will be paid under the following rules :1.New employees will not be eligible the first bonus period they work butwill become eligible with the start of a new bonus period.2.Time off, in any bonus period, by any employee, the following rules willprevail :One day off-------------------------------- will receive full bonusTwo days off------------------------------- will receive 1/2 of bonusThree days off------------------------------- will lose entire bonusBonus money lost this way will be divided with all employees eligible FORFULL BONUS ONLY3.Any employee who has a good excuse for their absence, such as deathin family, or sickness, or any emergency, can appeal the loss of any part ofbonus.The appeal must be in writing and signed by the employee and pre-sented to the president, Charles O'Brien, not later than the second day afterthe ending of the bonus period. All appeals will be passed upon by all sixofficers_of the Clark Employees Association, Inc. and their judgment will beconsidered final.CHARLES O'BRIEN---------------------- (S) _____---_-_-----__------DAVID KNox -------------------------- (s) ------------------------ROCCO MEOL.--------------------------- (s)------------------------WILLIAM GREUREL-------------- (S) -_--_-------_-------_---THLO LA'MORFAUX -------------------------------------------------FRANK YUELLING--------------------- (S) -----------------------(eniphasis in original)About the first of May 1946, the Association received from a printing firm asupply of membership and dues payment cards. One card with space for thesigner's name and address stated that as an employee of the respondents and asa member of the Association, the signer thereby agreed "to abide by the bylawsand resolutions of said Association "The other card provided means for re-cording payment of duesAccording to the credible testimony of Harris, Super-visor Reilly distributed the membership cards during working hours and askedhim to sign one. Later in the day, Meola during working hours collected thesigned cards and distributed the dues cards.At the time the cards were distributed, Supervisor Knox requested O'Brienand Meola to give supplies of the cards to Knox' subordinates and they cameto the mixing department and told each employee working under the super-vision of Knox that they "had the cards and they would see them later" after 48DECISIONS OF NATIONALLABOR RELATIONS BOARDthey quitwork.At theend of the work day,Knox instructed his subordinates,"After you quit work,go out and see Rocco[Meola]."Meola was waiting forthem and distributed the cards.Until these cards were received by the Association and given to the membersno dues had been collected and no contribution for the Association's expenseshad been received from its members. The expenses incurred during the formativeperiod of the Association's organization were borne indirectly by the respondentsthrough an arrangement made by Meola with Blanche Smith,who compiledthe respondents'pay rolls and performed bookkeeping and general office work inthe respondents'main office at the Harrison plant and who was a member ofthe Association.Meola requested Smith to order the cards from a printer andpay for them upon receipt.In addition to the cards,Smith ordered for the As-sociation other supplies,which were delivered to the respondents at the Harrisonplant.George Clark testified that it was a common practice for employees toborrow money from Smith and from Albert Clark,both of whom made such-loans from petty cash accounts administered by each at the Harrison and Newarkplants respectivelyIn view of this fact,the undersigned infers and finds thatSmith paid the initial bills of the Association from the respondents'petty cashaccount.When dues were collected,the amounts advancedby Smith were re-imbursed by the Association.The record establishes that the same practice ofSmith's ordering and paying from the respondents'petty cash account forsupplies for the use of the Association continued until as late as July 30, 1946.Indeed, the Association never opened a bank account until January 7. 1947In addition,Smith performed other services for the Association by preparingnotices and typing in names of Association members on the dues cards. Ar-rangements for these matters were made on the respondents'direct telephonebetween the two plants and cards and supplies were transmitted between thetwo plants by the respondents'truck drivers.The respondents'telephone wascommonly used for the transaction of Association business and Association ad-herents of the Newark plant were taken to the Harrison plant by the respondents'truck drivers in order to enlist the membership of the employees at the Harrisonplant.By letter dated May 3, 1946,the Board's Acting Regional Director informedthe respondents that the UE's petition for investigation and certification of repre-sentatives had been withdrawn without prejudice.The Association having earlier expressed a desire to have a formal contractwith the respondents,on or about May 10, 1946,the respondents sent to the As-sociation a collective bargaining contract which had been prepared by the re-spondents'attorney,Joseph J. Corn.According to the contract's terms, "TheCOMPANY, therefore,recognizes theASSOCIATION as the sole collectivebargaining agency for all of the COMPANY'S employees."Provision was madethat the Association should elect a grievance committee of not less than fourmembers and set forth a procedure to be followed in the settlement of grievances.The contract provided that a bonus of one-half cent per record sold by the re-spondents should be paid to the employees each month,under the general con-ditions above set forth in the notice of April 22.Paid holidays were enumerated.The contract also provided for a paid vacation of one week for all employeesin the respondents'employ for at least 2 months,and contained provisionsgoverning seniorityThe term of the agreementwas from Mnv 8, 1046, toMay 1, 1947,with an automatic renewal clause thereafter unless either partyserved on the other a 60-day notice of termination. CLARK PHONOGRAPH RECORD CO.49Upon its receipt, the officers of the Association signed the contract and thatevening after work read the contract to the membership assembled in the re-spondents' Newark plant.The membership voted to accept the contract, whichin turn was transmitted to the respondents.for signatures.On May 25, 1946, a third meeting of the Association was held, during whichthe contract was again read and accepted by the membershipStewards forthe pressroom, edging and shipping departments, and mixing room were elected13No further meetings of the Association were conducted until the fourth meetingon January 18, 1947.A fifth meeting, the last prior to the hearing, was held onFebruary 15, 1947,3.ConclusionsThe movement wa hich commenced in February and led to the formation of theAssociation was inspired by the earlier organizational efforts of the UE andDistrict 50, United Mine Workers of America, among the respondents' employeesand was motivated by a desire, expressed by Supervisor Knox to his subordinates,to keep national labor organizations from the plant.Of the 7 or 8 instigators ofthe Association, four were supervisory employees, namely, Knox, Lainoreaux,Meola, and Reilly, during the formative period of the Association's organizationOf these supervisors, Knox and Meola assumed especially prominent roles inactivities in behalf of the AssociationMeola circulated, frequently (luringworking hours, a petition enlisting supporters for the Association among em-ployeesAnd as noted earlier, Knox addressed his employees in respect to themovement to form a shop organization and urged his employees to sign the,petition and later, to sign membership cards in the Association.Although therecord does not indicate that Supervisor Maurer became a member of the Asso-elation, lie nevertheless lent it support by telling all employees of the pressroomin late February that the respondents were granting a general 5-cent-an-hourwage increase, particularly as this announcement was nnuoediately followed byYuelluig'a rani rising of the pressmen and informing theta of the formation.of the Association and benefits which would result to the employees.When theformal organization of the Association was perfected it its first meeting onMatch 4, 1916, it is significant that Supervisor Knox was elected vice president,and, on its incorporation, served as one of the incorporators and trusteesAt itssecond meeting Supervisor Reilly was appointed temporary shop stewardAdditional interteience with and support to the Association in its formativeperiod was affoided by Corn, the respondents' attorney and consequently a man-agement representative, who drafted the certificate of incorporation for theAssociation and paid the incorporation fee for the nascent organization.Further assistance, equal if not greater in effect than that afforded by the re-spondents' representative in the initial stages of the Association's organization,was rendered the Association by the respondents' specify recognition of it as thestatutory bargaining agent of their employees upon demand of Match 10. 1946,in contrast to the evasive tactics pursued by the respondents when earlier con-fronted with the UE's request for bargaining tightsWhen faced with the UE's16The undersigned infers that thesestewaids were elected ni i onaphance with the pi ui a-aion in the contract that the Association should have a grievance committee of at leastfourmembersTherefore,O'Brien'stestimony that no grist ance committeewas ei erappointed for the Assoeiation is not creditedThe record establisheshowever,that theAssociation never took up .toy grievances with the iespondents 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDclaims of majority representation the first gait of March. Respondent Clarkdemanded proof of such claim and stated that "he didn't feel like letting nounion coming in and bossing him around.He would close down the plant andsee what the Government could do about that."When the UE pursued its requestfor recognition and took the matter to Corn, the respondents' attorney, he toodemanded proof of the UE's majority statusOn the other hand, upon theAssociation's request for recognition on March 10, Respondent Clark promptlygranted it exclusive recognition without demand or proof of the Association'smajority status, despite his knowledge of the UE's earlier claim of majority repre-sentation.The fallacy of the respondents' relying, as pioof of majority status,simply upon the Association's claim to represent a majority is clearly revealed byO'Brien's testimony that "there was no way of us really knowing whether we hada majority or not, outside of our names that we had down [on the petitions]...In fact, we had names down that afterwards said they were paying duesin the CIOThey belonged to both of them " Also, the granting by the re-spondents in March 1946 of a 5-cent-an-hour wage increase, which SupervisorMaurer had earlier informed the employees was pending, lent the Associationprestige at a vital time in the eyes of the employees who, in view of Maurer's andYuellmg's statement in late February in regard to the increase, must have be.lieved the increase to have been the result of the formation at, and the effortsof, the Association.Moreover, not only did the respondents extend exclusive recognition to theAssociation at a time when they knew of the claim of the UEalso to representits employees, but the respondents bargained with the Association in April, de-spite its knowledge of the UE's claims and of the pendency of a representationproceeding initiated by the UE. Thus, in April 22, 1946, the respondentsgrantedthe Association's request for paid holidays and for a bonus system, neither ofwhich had previously been enjoyed by its employees, and the employees wereinformed of the granting of these new benefits in such a way as to avoid anydoubt that they had been secured through the efforts of the Association.Thesystem of administering the bonus system especially aided the Association at thisvital period and firmly entrenched it in the position of bargaining representativeof the respondents' employees.The procedure for distribution of the bonus re-quired an employee who had been absent 3 or more clays (hiring the monthautomatically to forfeit his rights to participation in that month's bonus.How-ever, if he had a meritorious excuse for his absence, he had the privilege of ap-pealing in writing to the president of the Association and, as provided in thenotice announcing the establishment of the bonus, all such appeals were to be"passed upon by all six officers of the Clark Employees Association, Inc. andtheir judgment will be considered final."The results of this recognition andnegotiation with the Association were formally embodied in the collective bar-gaining contract supplied the Association upon request by the respondents on May-10.This contract apparently covers all employees, supervisors as well as pro-duction, maintenance, and clerical workers, of the respondents.The respondents rendered further assistance to the Association by permittingit to solicitsignaturesto its petitions and to its membership and dues cardsduring working hours without restraint and with no deduction in pay for thetime lost in such organizational activitiesAssociation notices were also postedon the respondents' bulletin boards.Similarly, the Association availed itse'fof the respondents' facilitiesand suppliesfor the conductof business.The re-spondents'direct telephone connection and transportation facilitiesbetween theirtwo plants were utilizedby the Associationin conducting businessbetween the CLARKPHONOGRAPH RECORD CO.51..Newark and Harrison plants.Notices were prepared with materials and equip-ment of the respondents and stenographic work was performed on machines ofthe respondents.One meeting,that of May 10. 1946,was held on property ofthe respondents.More concrete assistanceduring thecritical period of theAssociation's evolution was afforded by Smith's payment of the Association billsfoi supplies and matei ials from the respondents'petty cash fund under hera ciministration.Significant also is the fact that the Association has never functioned in atvigorous mannerNo grievances have ever been processed and only a fewmeetingswereheld,namely on Starch4.Minch 12. May 10, and May 25, 1946, and.January 18 and February 15, 1947.It is the contention of the respondents that the Association was spontaneouslyformed by their employees without any interference or support on the part ofthe respondents.The facts outlined above effectively refute that contention.It is clear that the Association came into existence and was thereafter adminis-I eyed under"conditions or circumstances which the employer created or for which[it]was fairly responsible and as a result of which it may reasonably be inferredthat the employees did not have that complete and unfettered freedom of choicewhich the Act contemplates" "Upon the entire record, the undersigned con-chides and finds that the Association is the creature of the respondents,that therespondents have dominate(] and interfered with the formation and administra-tion of the Association and have contributed support to it, and that the re-spondents thereby,and by George Clark's statement to the UE committee oil,March 2,1946,heretofore set forth,have interfered with, restrained,and coerced'their employees in the exercise of the rights guaranteed in Section 7 of the Act.B. Thealleged discrininialo y dtsclhaige of John HarrisHarris commenced his employment with the respondents in June 1945, withthe recommendation or aid of IrNing Berman, who was co-owner of the ManorRecord Company and for whom the respondents manufactured phonograph,recordsA friend had informed Harris that lie might find emplo>tient through,Berman and when Harris applied for a job to Berman, the latter told Harristo see Albert Clark and present a note from Berman. Berman informed Harristhat he would receive 70 cents an hour as a pressman at the i espondents and,,that Berman personally would pay Harris a bonus of $10 00 per week 1d Harrisduly presented the note to Albert Clark and was hired as a pressmanLater,Harris' bonus from Berman was increased to $15 per weekWhen District 50, United Mine Workers of America, began its organizationalcampaign among the respondents' employees in late 1945 or early 1946, Harrissigned a' membership card in that organization.Late in January or early Feb-ruary the UE commenced its organizational activities at the respondents' Newarkplant and also enlisted Harris' membershipIn early March he signed theAssociation's petition and in May executed membership and dues cards in the,AssociationAs previously mentioned, Harris was a member of the UE com-mittee which requested on March 2, 1946, that George Clark grant the UE14National Labor Relations Boardv Lou, BeltCo ,311 U S 584, 58815The respondents pressed phonogiaph records for the Manor Record Company whichsold them under its own trade nameBerman explained that he paid bonuses to Harris andother of the respondents'emploicei because they were working on ordcis for the ManorRecord Company and "in order to be saleable,records must be as perfect as possible"Therefore, the Manor Record Company iias eager to have employees pressing records for itto make"as many as possible,as good as possible " 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDexclusive recognition as the bargaining agency for the respondents' employees.Harris also participated in March 1946 as a representative of the UE in a con-ference at the Board's regional office concerning the UE's 9 (c) petition. Inaddition, he received permission from the respondents to take an afternoon offfrom work on January 13, 1947, for an interview with personnel of the Board'sregional office concerning the instant proceedingIn late February 1946, Harris was discharged by the respondents for exces-sive absenteeism.Time records of hours worked by Harris, introduced in evi-dence, reveal that in January and February he was absent 128 75 hours, whichapproximates 15 full work days.Harris appealed to George Clark for reinstate-ment and upon promising to work more regularly, was given hackhis job 16On Monday, March 4, 1946, Berman informed Harris that his bonus had beendiscontinued as of Saturday, March 2, the day on which Harris and the othersof the UE committee requested George Clark to recognize the UE. In regardto this incident, Harris testified as follows :[Berman] came to my press, and told me . . . "John, I ain't paying youno more bonus." I misunderstood him. I figured he ain't paying nobody anymore.I said, "If you cut everybody off, it's all right "He says, "You don'thave nothing to do with anybody else" He said, "I got orders from the bossto cut you off Saturday and you didn't come over.What I pay the rest ofthem is my business. It's my money If you want to keep working, you canwork. If you don't, you can quit "13arris further testified that he later complained to O'Brien and Meola that-Berman had continued to pay bonuses to three other of the respondents' employeesafter stopping the payment of Harris' bonus and that O'Brien and Meola "went-toMr. Clark and Mr. Clark said he didn't have anything to do with it."Berman testified as follows with respect to the reason for discontinuing the.bonus paid Harris by the Manor Record Company :Well, in order for us to see our way clear to give him that bonus, it wasessential that he produce the maximum amount of production on Manorrecords and the best possible records that he could make.He was in thehabit of staying out. I kept telling him about it, asking him to come in.The only way I could see my way clear to give him that bonus was if hecame in to work every day and he continually stayed out, I remember, anaverage of one or two days a week. Finally, we [i e, the Manor RecordCompany] got disgusted and we just told him that we would discontinuethe bonus.Berman denied that he mentioned the word "boss" to Harris in the conversa-tion or that George Clark had ever ordered Berman to stop payment of the bonus-or even knew that Harris' bonus was being discontinuedGeorge Clark deniedthat he knew of Berman's practice of payment of the bonus to Harris or anyother employee.As previously mentioned, the respondents herein had originally owned 50 per-cent of the capital stock of the Manor Record Company when it was incorporatedabout December 1944.However, the corporation was dissolved about January1946 and the respondents sold their stock to Berman. Thus, at the time Harris'bonus was discontinued, the respondents were not stockholders of the ManorRecord Company. In view of this fact, as well as the additional fact that Harris10The complaint did not allege, and counsel for the Board did not contend, that the.dischaige of Harris in February was discriminatory CLARK PHONOGRAPH RECORD CO.53had been absent a total of 15 work days during January and February, theundersigned credits Berman's testimony and finds that the bonus ceased becauseof Harris' absenteeism and that, even if the word "boss" was mentioned, therewas no causal connection between the respondents and the discontinuance ofHarris' bonustheretofore paid by Manor Record Company.On January 24, 1947, a discussion between Harris and employee Hazel Bell,instigated by Harris,caused considerable commotion during working hours inthe plant.At Bell's insistence, 'O'Brien came to her machine and participatedto some extent in the argumentThe undersigned finds it unnecessary to setforth the details of the conversation or to resolve the conflict in testimony as tosuch details.All witnesses were in substantial accord that the argument wasstarted by Harris, that the subject matter was Bell's opinion of the UE, andthat Harris was urging her to join the UE and to vote for the UE if a Boardelection should be conducted.The argument became quite heated and continuedfor several minutes until the employees were ordered back to their work bySupervisor Albert Clark.On Saturday, January 25, 1947, Harris remained away from work withoutpermission or justifiable excuse.On Monday, January 27, 1947, when Harrisreported for work, he was discharged by Albert Clark, who gave Harris thefollowing reason for his dismissal : "You lose too much time."No other reasonswere advanced to Harris for his discharge.George Clark testified, and the undersigned credits him in this regard, thatin reporting that Harris should he discharged, Albert Clark relied as reasonsfor such action upon Hai ris' absenteeism and the incident with Hazel Bell onJanuary 24George Clark concurred in the opinion of his brother, testifying"I figured we had had enough trouble with Harris and it was time to get rid ofhim."The "trouble" referred to by Clark concerned two other circumstancesinvolving Harris.Fn st, in -larch or April 1940, in contravention of ordersthat only Maurer or Yuelling should tighten presses in operation, Harris under-took to adjust his press and as a result of the increased pressure, an arm or]ever on the machine broke " Second, George Clark testified that his brother,Albert Clark, had frequently complained that Harris did not allow records tocool sufficiently before removing them fiom the presses and that consequentlythe records Mere interior in quality. In respect to this last complaint, Harrisadmitted that in 1945 when lie started his employment with the respondents, liehad been warned about this production matter but thereafter in 1946 or 1947he had received no complaintsAll witnesses were in agreement that Harris'work was average for the time he spent at work In addition, he was paida bonus by the Manor Record Company for almost a year. The undersignedfinds no meiit in the contention that the quality of Harris' work was inferiorafter 1945.Turning now to the principal defense of the respondents for the discharge ofHarris, namely, absenteeism, records of Harris' weekly attendance record fromthe week ending January 2, 1946, through the week ending January 27, 1947,were introduced in evidenceThroughout this 57-week period, Harris worked11Hai risadmitted that lietightened the machine and that the lever broke as a result, butdenied that lie had previously been instructed that onlyMaurer orYuelling should makesuch adjustmentswhen questioned by Albert Clark at the time of the breakage,Harrisgave him an evasive answer so as to deny by implicationthat hehad adjusted the machineIfHairis had not broken a plant rule in tightening the machine,there seems to be nojustifiable reason for his not having admitted the full truth to Supervisor ClarkTheundersigned accordingly finds that prior to the breakage of the lever, all pressmen hadbeen instructed not to adjust their machines.798767-48-vol 78-5 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly 11 full weeks without absences, excluding the week of June 19 during whichhe took his annual vacation.His absences during the 57-week period totaled343.50 hours or 39 full work days.It appears that a portion of these absenceswas excused,such as the afternoon he took off to visit the Board's regional office,and others,according to Harris,were occasioned by illness.Even if a reasonableallowance be made for such absences,itnevertheless is clear that Harrisabsented himself from work to an excessive degree, particularly since he hada week's vacation in addition.It is true that no records of other employees wereintroduced into evidence as a basis of comparison with thatof Harris,but in theopinion of the undersigned,Harris' absentee record is so excessive that sucha comparison is not needed.Accordingly, testimony that Harris'record wasno different than other employees is not credited.The undersigned rather creditstestimony of other witnesses that it was one of the worst, for it is inconceivableto the undersigned that a plant could be operated efficiently if all employeesfailed to report for work the same number of days that Harris was absent.In view of the disturbance in the plant on January 24, 1947, caused by Harris'arguing with employee Bell and Harris'record for excessive absenteeism, theundersigned finds the evidence is insufficient to show that Harris was dischargedbecause of his activities in behalf of the UE.The undersigned concludes andfinds that the respondents have not discriminated against Harris inregard tohire or tenure of employment within the meaning of Section 8 (3) and (4) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III, above, occurring inconnection with the operations of the respondents described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondents have engaged in certain unfair laborpractices, the undersigned will recommend that they cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It has been found that the respondents have dominated and interfered withthe formation and administration of, and contributed support to, the Association.Because of the respondents' domination, interference, and support, the Associa-tion is incapable of serving the respondents' employees as a genuine and inde-pendent collective bargaining agency, and constitutes a continuing obstacle tothe free exercise by the employees of the rights guaranteed them in the Act.Accordingly, the undersigned will recommend that the respondents disestablishand withdraw all recognition of the Association as the representative of any oftheir employees for the purpose of dealing with the respondents concerninggrievances, labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment.The agreements entered into between the respondents and the Association havebeen a means whereby the respondents have utilized the employer-dominatedlabor organization to frustrate self-organization and defeat genuine collectivebargaining by their employees.Under these circumstances any continuation,renewal, or modification of the current agreement would perpetuate the condi-tions which have deprived employees of the rights guaranteed to them by the CLARK PHONOGRAPH RECORD CO.55Act andwould render ineffectualotherportions of these recommendations.Theundersigned will therefore recommend that the respondents cease and desistfrom giving effect to or performing any agreement between them and the Associa-tion relating to rates of pay, wages,hours of employment,and other conditionsof employment,now existing,and to refrain from entering into, renewing, orextending any agreement with the Association relating to such matters.Nothingherein shall be taken,however,to require the respondents to vary those wages,hours, and other substantive features of their relationswiththe employees, ifany, whichtheyhave established in performance of any agreement as extended,renewed,modified,supplemented,or superseded.In view of the findings above, it is apparent that the respondents have, byvarying methods, dominated and interfered with the Association and have con-tributed support to the Association and thereby interfered with, restrained, andcoerced their employees in the exercise of rights guaranteed in Section 7 of theActThe respondents' course of conduct in this respect discloses a fixed purposeto defeat self-organization and its objects.Thus, the respondents, by dominatingand interfering with, and by contributing support to, the Association, and bythreatening to close the plant when confronted with the UE's request for recog-nition, interfered with their employees' right to self-organization,and to form,join, and assistlabor organizations, denied their employees the free opportunityto bargain collectively through representatives of their own choosing, and sub-stantially deprived their employees of their right to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, exceptin the channels directed by the respondents. Because of the respondents' unlawfulconduct and its underiving purpose, the undersigned is convinced that theunfair labor practices found aie persuasively related to the other unfair laborpractices proscribed and that a danger of their commission in the future is to beanticipated from the course of the respondents' conduct in the past. Thepreventive purpose of the Act will be thwarted unless these recommendationsare coextensive with the threat. In order, therefore, to make effective the inter-dependent guarantees of Section 7, to prevent a recurrence of unfair labor prac-tices, and thereby tominimizestrifewhich burdens and obstructs commerce,and thus effectuate the policies of the Act, the undersigned will recommend thatthe respondents cease and desist from in any manner infringing upon the rightsguaranteed in Section 7 of the Act.'sSince it has been found that the respondents have not discriminated withregard to the hire and tenure of employment of John Harris within the meaningof Section 8 (3) and (4) of the Act, the undersigned will recommend that theseallegations of the complaint be dismissed.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.United Electrical, Radio and Machine Workers of America, C. I. 0, andClark Employees Association are labor organizations, within the meaning ofSection 2 (5) of the Act.2.By dominating and interfering with the formation and administration ofClark Employees Association and by contributing support thereto, the respond-18 See, for example, N.L.R. B. v. Standard Oil Co.,138 F.(2d) 885(C. C. A. 2),enf'g43 N. L R. B. 12. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDents have engaged in and are engaging in unfair labor practices, within themeaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondents have en-gaged in and are engaging in unfair labor practices, within the meaning of Section8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices, within themeaning of Section 2 (6) and (7) of the Act.5.The respondents have not discriminated with regard to the hire and tenureof employment of John Harris, within the meaning of Section 8 (3) and (4)of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondents, George H. Clark and Mildred HClark, co-partners, doing business as Clark Phonograph Record Co, Harrison,New Jersey, and their agents, successors, and assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of, or contributingsupport to, Clark Employees Association and dominating or interfering withthe formation or administration of, or contributing support to, any other labororganization of their employees ;(b)Recognizing Clark Employees Association, or any successor thereto, asthe representative of any of their employees for the purpose of dealing with,therespondents concerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment ;(c)Performing or giving effect to the contract of May 10, 1946. with ClarkEmployees Association, or to any amendment, extension, or renewal thereof,or to any other contract, agreement, or understanding entered into with saidorganization relating to grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment ;(d) In any other manner interfering with, restraining, or coercing theiremployees in the exercise of the right to self-organization, to form labor organi-zations, to join or assist United Electrical, Radio and Machine Workers ofAmerica, C. I. 0., or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act.(a)Withdraw all recognition from Clark Employees Association and com-pletely disestablish that organization as the representative of any of the re-spondents' employees for the purpose of dealing with the respondents concerninggrievances, labor disputes, rates of pay, wages, hours of employment, or otherconditions of employment;(b)Post at their plants at Newark and Harrison, New Jersey, copies of thenotice attached hereto, marked "Appendix A."Copies of said notice, to befurnished by the Regional Director for the Second Region, shall, after being dulysigned by the respondents' representative, be posted by the respondents im-mediately upon receipt thereof, and maintained by it for sixty (60) consecutivedays thereafter, in conspicuous places, including all places where notices to CLARK PHONOGRAPH RECORD CO.57,employees are customarily posted.Reasonable steps shall be taken by the,respondents to insure that said notices are not altered, defaced, or coveredby any other material;(c)Notify the Regional Director for the Second Region in writing withinten (10) days from the receipt of this Intermediate Report what steps the re-spondents have taken to comply therewith.It is further recommended that the complaint, insofar as it alleges that therespondents have discriminated with regard to the hire and tenure of employmentof John Harris, be dismissed.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondents notify said Regional Directorinwriting that they will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondents totake the action aforesaid.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203.38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25. D. C . an original and four copies of a statement in writing setting.forth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof, and any patty or counsel for the Board may, within the same period;file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy upon each ofthe other parties and shall file a copy with the Regional Director.Proof ofservice on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203 65. As further provided in said Section 203.39,should any party desire permission to argue orally before the Board, request there-for should be made in writing to the Board within ten (10) days from the dateof service of the order transferring the case to the Board.FREDERIC B. PARKER, 2ND,Trial Examiner.Dated June 19, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE HEREBY DISESTABLISH Clark Employees Association as the representa-tive of any of our employees for the purpose of dealing with us concerninggrievances, labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, and we will not recognize it or any successorthereto for any of the above purposes.WE WILL NOT dominate or interfere with the administration of ClarkEmployees Association or with the formation or administration of any other 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organization of our employees or contribute financialor othersupportto it.WE WIL NOT perform or give effect to the contract of May 10, 1946, withClark Employees Association or to anyamendment, extension,or renewalthereof, or to any other contract, agreement, or understanding with ClarkEmployeesAssociation relating to grievances, labor disputes,wages, ratesof pay, hours of employment, or other conditions of employment.WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor or-ganizations,to join or assist United Electrical, Radio and Machine Workersof America, C. I. 0., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection.All our employees are free to become or remain members of thisunion,or any other labor organization.GEORGE H. CLARK and MrLURID H. CLARK,doing businessas CLARK PHONOGRAPH RECORD Co.Employer.Dated-----------------------By------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.